—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered June 16, 1997, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that this matter should be remitted for a reconstruction hearing to determine whether an unrecorded colloquy, which took place in his absence, amounted to a preliminary Sandoval conference and whether the court participated in any informal Sandoval discussions in his absence. We decline to order a reconstruction hearing, as nothing in the record suggests that Sandoval proceedings were held outside the defendant’s presence (see, e.g., People v Lovacco, 234 AD2d 55; see also, People v Archibald, 211 AD2d 451). Rosenblatt, J. P., O’Brien, Krausman and Goldstein, JJ., concur.